February 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       KENNETH BONIABY, Appellant

NO. 14-12-00978-CV                          V.

  SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T TEXAS
               AND BRIAN SCHAEFER, Appellees
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 23, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kenneth Boniaby.


      We further order this decision certified below for observance.